 STANDARD COMMERCIAL CARTAGE, INC. 11Standard Commercial Cartage, Inc. and its Successor and Alter Ego Standard Environmental Systems Corp. and Local 813, International Brotherhood of Teamsters, AFLŒCIO. Case 29ŒCAŒ20844 November 12, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On January 19, 1999, Administrative Law Judge Elea-nor MacDonald issued the attached decision. The Re-spondents filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondents, Standard Commercial Cart-age, Inc., and its Successor and Alter Ego Standard Envi-ronmental Systems Corp., Smithtown, New York, their officers, agents, successors, and assigns, shall take the action set forth in the Order.  Joanna Piepgrass, Esq., for the General Counsel. Robert M. Ziskin, Esq., Richard B. Ziskin, Esq., and Suzanne Harmon-Ziskin, Esq. (Law Offices of Robert M. Ziskin), of Commack, New York, for the Respondents.  Jane Lauer Barker, Esq., of New York, New York, for the Charging Party. DECISION STATEMENT OF THE CASE ELEANOR MACDONALD, Administrative Law Judge.  This case was tried in Brooklyn, New York, on July 20, 1998.  The complaint alleges that Respondent Standard Environmental Systems Corp. is the alter ego of Standard Commercial Cartage, Inc., and that Standard Environmental Systems, in violation of Section 8(a)(5) and (1) of the Act, refused to recognize Local 813, International Brotherhood of Teamsters, AFLŒCIO and refused to honor the terms of the collective-bargaining agree-ment with Standard Commercial Cartage.  In the alternative, the complaint alleges that Standard Environmental Systems is a successor employer to Standard Commercial Cartage and that, in violation of Section 8(a)(5) and (1) of the Act, Standard En-vironmental Systems refused to recognize Local 813 and uni-laterally changed its employees™ terms and conditions of em-ployment.  Respondent Standard Environmental Systems denies that it has engaged in any violations of the Act.                                                                                                                        1 The Respondents have implicitly excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear pre-ponderance of all the relevant evidence convinces us that they are in-correct. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings.  On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs filed by the General Counsel, the Respondent, and the Charging Party in September 1998, I make the following FINDINGS OF FACT I.  JURISDICTION Respondent Standard Commercial Cartage, Inc. (Commer-cial), a New York corporation, with its principal office and place of business located at 10 Fairview Avenue, Smithtown, New York, was engaged in the business of industrial waste removal until June 30, 1997.  Respondent Standard Environ-mental Systems Corp. (Environmental), a New York corpora-tion, with its principal office and place of business located at 10 Fairview Avenue, Smithtown, New York, is engaged in indus-trial waste removal.  The parties agree, and I find, that at all material times Respondent Commercial and Respondent Envi-ronmental were employers engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that Local 813, International Brotherhood of Teamsters, AFLŒCIO is a labor organization within the meaning of Section 2(5) of the Act.   II. ALLEGED UNFAIR LABOR PRACTICES A.  The Facts Standard Commercial Cartage, Inc. was established in the 1960s; from 1972 it was an equal partnership between John Haynes Sr. and Robert Schuman.  For years, Commercial had a collective-bargaining agreement with Local 813, IBT, AFLŒCIO for a unit of ﬁchauffeurs and helpers.ﬂ  The last such agreement was for a term from 1995 to 2000.  Schuman died in July 1994, and his widow became executrix.  The testimony establishes that she was a ﬁno-show partnerﬂ from that time.  Haynes Sr. endured a lengthy illness beginning in 1994, and he died in September 1995.  His widow was the executrix of the estate.  The testimony establishes that she had ﬁno knowledge whatsoeverﬂ of the business.   The testimony of John Haynes Jr. shows that he effectively ran the business and ﬁdid everythingﬂ from the time his father fell ill in 1994.  Haynes Jr. was a driver and mechanic and a manager.  He decided how to handle issues relating to custom-ers and the method of serving them and he ran the day-to-day business of Commercial.  Haynes Jr. never owned shares of Commercial and he was not an officer or director.  However, when Commercial sold a number of its routes in 1996, Haynes Jr. signed a ﬁnon-compete agreementﬂ as part of the sale trans-action, acknowledging that he was ﬁin a senior management capacityﬂ at Commercial and that he would ﬁderive a substan-tial benefit from the saleﬂ of Commercial assets.  In addition to Haynes Jr., Steven Eden helped to run the Commercial business.  Eden began as a bookkeeper and he did the payroll.  According to the testimony of Robert Funck, busi-ness agent of Local 813, Eden dealt with problems concerning the routes and the employees.1  Eden was not in the bargaining unit.  1 I credit the testimony of Funck who was straightforward and coop-erative.  I do not credit the testimony of Haynes Jr. where it is contra-dicted by more reliable testimony: as is discussed below, Haynes Jr.™s 330 NLRB No. 12  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 12Commercial owned trucks and wa
ste containers.  It had con-
tracts to remove waste on va
rious regular routes on Long Is-
land.  Commercial kept a wast
e container at each stop on its 
routes.  Commercial trucks known as front-end loaders made 
regular rounds to empty 
the waste containers.
2  Commercial 
also owned large roll-off waste c
ontainers which it rented to 
construction contractors, busine
sses, or homeowners.  When 
such a container was filled with
 debris or garbage, a roll-off 
truck would come and remove the full container.  If the cus-
tomer wanted a container kept at
 the site, an empty container 
would be delivered.  Haynes Jr. testified that Commercial was 
not in the demolition business and that it never did cesspool 

work.  However, Haynes Jr. 
eventually acknowledged that 
Commercial provided a cesspool service through another cor-

poration called Edgewood Car
ting.  Edgewood was owned 
equally by Haynes Sr. and Schuman; the actual cesspool work 

was done by Haynes Jr., Eden, Guy Gorziano, and Vincent 
Heinrichs.3  Haynes Jr. also acknowledged that Commercial 
provided demolition services; he claimed that the demolition 
was subcontracted to other companies but that Commercial 
provided the containers that were used on the jobsite.   
The Commercial letterhead proclaimed that it was in the 
business of ﬁindustrial waste re
moval.ﬂ  Its invoice documents 
stated its business as ﬁcomplete cesspool service, containers for 
cleanups and construction.ﬂ  The Commercial advertisement in 
the Yellow Pages listed its busin
ess as ﬁcontainer serviceﬂ and 
it was adorned with an illustra
tion of a roll-off truck and con-
tainer.  On either side of the illustration, the Commercial ser-
vices were listed as ﬁcomplete 
container service . . . rubbish 
removal . . . debris removal . . . dozer & backhoe service . . . 

complete recycling service . . . land clearing & demolition ser-
vice.ﬂ  The Commercial toll free number was given as 800Œ
339Œ5290 and the local number was 862Œ9393.   
Local 813 Business Agent Funck testified that on October 
22, 1996, a member of the Commercial bargaining unit called 
him to say that he had learned that all the Commercial employ-
ees were going to be laid off and that a new company called 
Standard Environmental was going 
to be formed.  On October 
23, Funck met with Eden and said he had heard that the com-
pany was changing its name.  F
unck asserted that the new com-
pany was obligated to bargain with the Union.  Eden replied 
that all the Commercial employee
s would be laid off and that 
he would take applications fro
m them and consider them for 
work at Environmental.  Eden said the men would not receive 
the same pay or benefits.  He told Funck that the new company 
would not bargain with the Union unless it organized the em-
ployees.  
In October 1996, there were eight employees in the Com-
mercial bargaining unit of whom 
seven drove trucks.  Four of 
the men drove roll-off trucks, two men drove front-end trucks, 

and one man was out on workers 
compensation.  On October 
                                                                                            
                                                           
testimony on various points was shifting and contradicted by documen-
tary evidence.  Haynes Jr. was not a candid witness. 
2 A device on the front of the truck would lift the container and tilt it 
so that the waste emptied into the 
truck.  Then the empty container 
would be replaced at the stop. 
3 Edgewood performed cesspool work 
and it had a route to pick up 
residential garbage.  The Edgewood employees had never been repre-
sented by a union.  After the deat
hs of Haynes Sr. and Schuman, 
Haynes Jr. and Eden purchased the cesspool business of Edgewood 
Carting and the Schuman family purchased the residential route and  
two trucks of Edgewood Carting.  
24, the Union received a layoff notice for five of the menŠ
Greg Medwig, Vincent Matouzzi, Henry Messana, William 
Edholm, and Glenn Mischler.  
Commercial continued to oper-
ate until June 30, 1997, and it c
ontinued to remit dues to the 
Union for the two remaining unit membersŠHaynes Jr. who 
worked in the office and Thomas
 Ciancerelli who drove a front-
end truck.4  On October 24, 1996, Funck sent a letter to Com-
mercial grieving a violation of
 the collective-bargaining agree-
ment with Local 813 and demanding that the layoffs be can-
celed.  The letter complained that Commercial had failed to 
adhere to the contractual requirement that any sale or transfer 
of work should guarantee that 
employees would continue to 
receive the terms and conditions of employment specified in the 
bargaining agreement.   
Funck testified that in October 1996, Commercial had four 
front-end trucks and four to six roll-off trucks in regular use.  
The trucks were blue with th
e Commercial name and address 
on the door.   On October 9, 1996, Commercial 
sold its regularly recurring 
monthly routes to collect solid waste in the towns of Islip, 

Brookhaven, and Smithtown together with the containers at 
each stop and two front-end loader trucks.  The sale did not 
include ﬁmunicipal bids, County,
 parks and beaches and school districts.ﬂ  The buyer, SSC Corp., is an unrelated corporation.  
Standard Environmental Systems Corp. was formed in 1994 
by Haynes Jr. and Eden who are 
its owners, officers, and direc-
tors.  Haynes Jr. testified th
at since 1996 Environmental oper-
ated out of the same location as
 Commercial but he thought that at first it operated out of his home.  I do not credit this inexact 
testimony.  Haynes Jr. testified that after Haynes Sr. became ill 

in 1994 he ﬁdid everythingﬂ for the Commercial business.  
Since Haynes Jr. had a full-time 
managerial job at Commercial, 
I find that it is more likely that
 Environmental operated out of 
the Commercial location since sometime in 1994.  Haynes Jr. 
testified that 90 percent of Environmental™s work was demoli-
tion and land clearing and that it also had some roll-off work.  
Until October 1996, Environmen
tal owned one bulldozer, one roll-off truck and eight roll-off containers.  Haynes Jr. testified 

that the Environmental employees were himself, Eden, Vincent 
Heinrichs, and Thomas Ciancerelli, a part-time worker.  Haynes 
Jr. and Eden operated the bulldozer; Haynes Jr., Heinrichs, and 
Thomas Ciancerelli operated the 
roll-off truck.  Environmental 
has never been signatory to a collective-bargaining agreement 
with a labor organization.  
The Environmental letterhead st
ates its business as ﬁindus-
trial waste removal and cesspool service.ﬂ  Its invoice states its 
business as ﬁcomplete cesspool serviceŠbackhoeŠbulldozer 
rentalŠcontainers for clean-ups 
and construction.ﬂ  The Envi-
ronmental Yellow Pages advertisement lists its business as 
ﬁindustrial waste removalﬂ and in
 the lines below this the ser-
vices are further detailed as
 ﬁroll-offŠcesspool serviceŠ
demolitionŠbackhoeŠbulldozer rentalŠcontainers for clean-
ups and construction.ﬂ  One half 
of the advertisement page is 
taken up by coupons offering discounts for rentals of containers 
ranging from 4 to 30 yards.  Ther
e are three small illustrations 
showing a bulldozer, a backhoe, 
and a roll-off truck with con-

tainer.  The business cards of Environmental bearing the names 
of Eden and Haynes Jr. state the business as ﬁindustrial waste 
removal, roll off, cesspool serv
ice, demolition, backhoe, bull-
dozer rental, containers for cl
eanups and construction.ﬂ  The 
 4 T. Ciancerelli was laid off after June 30, 1977. 
 STANDARD COMMERCIAL CARTAGE, INC. 13Environmental toll free number is 
the same as that used by 
Commercial, 800Œ339Œ5290.  Three local numbers are given: 
the old Commercial number, 
862Œ9393, and two new numbers, 
265Œ5290 and 265Œ7100.
5   On October 9, those assets of 
Commercial that were not sold 
to SSC were transferred to Rose Haynes, the widow of Haynes 

Sr. and to Haynes Jr.  The transfer was effectuated by a series 
of transactions between the widows and children of Haynes Sr. 
and of Schuman.  Haynes Jr. was paid a $19,000 finder™s fee in 
these transactions which was ba
sed on 1 percent of the sale price to SSC.  The Schuman fami
ly did not receive immediate 
recompense for all of its share of the Commercial assets; SSC is 
paying for the routes it purch
ased from Commercial overtime 
and these SSC payments go to 
Mrs. Schuman. The contract reflecting all of these transactions states that certain property of 
Commercial will be transferred to ﬁRose Haynes or John 
Haynes Jr.ﬂ  This property incl
udes telephone numbers, trucks, 
containers, and all un
listed assets.  The record contains no evi-dence that there was any arms™-length transaction between 
Haynes Jr. and his mother for the transfer of Commercial prop-
erty to Environmental nor does the record disclose when such a 
transfer was made. 
Haynes Jr. testified that Environmental acquired all contain-
ers owned by Commercial that we
re not on the routes sold to 
SSC, all the trucks not sold to SSC, all tools, shop and office 
equipment, 18 rear end loading 
trucks, and a number of roll-off 
trucks.  Haynes Jr.™s testim
ony on the number of trucks ac-
quired from Commercial by Envi
ronmental was changing and 
hard to pin down.  He testified that before the transaction, Envi-
ronmental owned one roll-off truc
k and after the transaction it 
owned four roll-off trucks.  Apparently, Environmental also 

acquired four front-end loaders and a number of front-end con-
tainers.  In addition, Environmental acquired the toll-free num-
ber and two other telephone numbers of Commercial.  Envi-
ronmental also purchased the telephone number of Edgewood 
Carting along with its cesspool business and affiliated equip-
ment. 
The unrebutted testimony of Funck shows that Environ-
mental used stickers to place its name over the Commercial 
name on the trucks.  
Environmental has not recognized the Union and it does not 
apply the Commercial bargaining agreement to its employees.  
Funck tried to obtain signed au
thorization cards from the Envi-ronmental employees, but Messana
 told him that the men were 
worried about their jobs and that they would not sign the cards.   
Environmental produced a partia
l list of its suppliers.  A 
comparison of this list with th
e list of Commercial suppliers 
shows that of the 20 suppliers to 
Environmental, 7 of them also 
supplied goods or services to Commercial.  
The record shows that Commercial had nine commercial 
stops and seven governmental stops on its regular routes.  The contract of sale to SSC excl
uded the governmental stops.  In addition, Haynes Jr. testified that Environmental acquired the 
ﬁresidual assetsﬂ of Commercial.  Since the record contains no 
financial breakdown of Commercial™s business, all that the 
record shows is that Commercial sold a bit more than half of its 
regularly scheduled stops to SSC, together with a number of 
containers and two trucks, and the rest went to Environmental.  
The record does not disclose how much of Commercial™s busi-
ness consisted of placing containers
 at locations that were not 
                                                          
                                                           
5 The number 265Œ7100 has belonged to Environmental since 1994. 
regularly scheduled routes for the collection of refuse.  Envi-

ronmental was free, of course, to pursue this type of business 
that had formerly been handled by Commercial. 
The unit members of Commercial were:
6  Front-end truck drivers: 
Vincent Matouzzi 
Thomas Ciancerelli 
Robert Treadwell  
Roll-off truck drivers: 
Greg Medwig Henry Messana 
William Edholm 
Glenn Mischler  The payroll records produced by Respondent show that on 
October 19, 1996, after the sa
le of Commercial assets, unit 
member T. Ciancerelli was being paid by Environmental.  By 
the beginning of November 1996, Commercial employees 
Medwig, Messana, Mischler, an
d Edholm were being paid on the Environmental payroll.  Th
ese same employees also re-
ceived substantial pay from the Commercial payroll at the same 
time.  By May 1997, the follow
ing former employees of Com-
mercial were working for Environmental: 
 Medwig Messana 
Edholm Mischler 
 The record shows that Commercial had 10 nonunit employ-
ees.  At the time of the instant 
hearing, five of the six nonunit 
employees of Environmental we
re former employees of Com-
mercial. 
B.  Discussion and Conclusions 
The criteria for finding an alter ego
 relationship between two 
entities are well recognized.  They
 are ﬁsubstantia
lly identicalﬂ 
management, busi
ness purpose, operation, 
equipment, custom-
ers, and supervision, as well as ownership.  Advance Electric
, 268 NLRB 1001, 1002 (1984).  No one factor alone is control-
ling.  The Board also examines whether the purpose in setting 
up the alter ego was to evade its responsibilities
 under the Act, 
but a finding of antiunion animus is not required in order to 
find an alter ego
 relationship.  Having a
pplied the law to the 
facts in this case, I find that Environmental is an alter ego
 of 
Commercial.   
The credible evidence shows that Haynes Jr. and Eden were 
effectively managing and superv
ising Commercial beginning at 
some point in 1994: Haynes Jr.™s mother had no knowledge of 
the business and Mrs. Schuman was a silent partner.  Haynes Jr. 
and Eden are the managers of Environmental, the alter ego of 
Commercial.   
Commercial, which had been owned by two now-deceased 
partners, was divided up between their heirs on October 9, 
1996.  In order to provide for the Schuman heirs, some routes and equipment were sold to SSC, and Haynes Jr. received a 
commission for arranging this trans
action.  The Haynes family 
retained the Commercial business site and the rest of the assets.  

Thus, by the time the Commercial employees were given a 
layoff notice on October 24, the Haynes family was the sole 
owner of Commercial.  At some point which is not specified on 
 6 I exclude Haynes Jr. who was a manager at all relevant times. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 14the record, Environmental became the owner of the Commer-
cial assets.
7  It is not controlling on the issue of alter ego that 
Environmental acquired only a 
portion of Commercial™s origi-
nal business.  Better Building Supply Corp.
, 283 NLRB 93, 95 
(1987).   Moreover, it is of no gr
eat significance 
that Eden did 
not have a prior ownership interest in Commercial.  Haynes and 
his mother owned all the Commercial assets before they were 

transferred to Environmental of wh
ich Haynes is a part owner.  
Common ownership is not a prerequisite to a finding of alter
 ego status.  Fugazy Continental Corp.
, 725 F.2d 1416, 1420 
(1984).  Moreover, ownership by th
e same family is significant.  
Sobeck Corp., 321 NLRB 259, 267 (1996).   
Environmental, which had been conducting a small amount 
of business out of the Commercial premises since 1994, re-
mained in the same business as Commercial and it was in the 
same market.  Both Commercial and Environmental proclaimed 
themselves in the ﬁindustrial wa
ste removalﬂ business, provid-
ing container, demolition, and ce
sspool service.  Environmental 
provides land clearing and containe
r service to its customers.  
Commercial subcontracted the land clearing and provided its 

containers for removal of de
bris.  Commercial provided and 
Environmental now provides ce
sspool service through Edge-
wood Carting.  The business locati
on is identical as is the toll-
free number and most of the loca
l telephone numbers.  Many of 
the suppliers of Environmental are the same as those used by 
Commercial.  Although Commercial 
sold some of its regularly 
monthly recurring routes to SSC, the remainder of Commer-

cial™s customers are available to Environmental as a continuing 
source of customers.  Further, Environmental performs the 
demolition, cesspool, and debris removal work which Commer-
cial formerly performed.  Environmental acquired the majority 
of Commercial™s equipment: Envi
ronmental acquired four of 
the six front-end loader trucks owned by Commercial together 
with a number of containers, and it acquired all of Commer-
cial™s roll-off trucks and roll-off 
containers and all of its rear 
loading trucks.  In addition, 
Environmental acquired all of 
Commercial™s tools, shop and of
fice equipment, and telephone 
numbers.  Environmental is using the equipment it acquired 
from Commercial to conduct its business; the trucks have been 
changed only by having the Environmental name pasted over 
the Commercial name. 
I find that Environmental violated Section 8(a)(5) and (1) of 
the Act when Eden told Funck that Environmental would not 
bargain with the Union and that it would not apply the terms of 
the current collective-bargaining agreement to its employees, 

and by failing to apply the terms 
of the contract to its unit em-
ployees. 
CONCLUSIONS OF 
LAW 1.  Respondent Standard Environmental Systems Corp. is the 
alter ego of Respondent Standard
 Commercial Cartage, Inc.  
2.  By refusing to recognize 
Local 813, International Broth-
erhood of Teamsters, AFLŒCIO, and by refusing to apply the 
collective-bargaining agreement to their unit employees, Re-
spondents have engaged in unfa
ir labor practices affecting 
commerce within the meaning of Section 8(a)(5) and (1) and 
Section 2(6) and (7) of the Act. 
The appropriate unit of employees is : 
                                                           
                                                           
7 Indeed, it is not clear whether Commercial transferred all of its as-
sets to Environmental and it is not clear whether Commercial has 
ceased to exist as a legal entity. 
All chauffeurs and helpers at all locations of Respondents ex-
cluding guards and supervisors as defined in the Act. 
 REMEDY Having found that the Respondents have engaged in certain 
unfair labor practices, I find that 
they must be ordered to cease 
and desist and to take certain affirmative action designed to 
effectuate the policies of the Act. 
Respondents must take actions th
at will fulfill their contrac-
tual obligations, including but 
not limited to, reimbursing em-
ployees for any loss of wages and benefits because of Respon-

dents™ failure to apply the te
rms and conditions of the collec-tive-bargaining agreement, with interest, in the manner set forth 
in Ogle Protection Service, 183 NLRB 682 (1970), and making 
contractually establis
hed payments to any trust funds estab-
lished by the collective-bargaining agreement in accordance 
with Merryweather Optical Co.
, 240 NLRB 1213, 1216 fn. 7 
(1979).  No evidence having been presented concerning Re-
spondents™ failure to make bene
fit payments, such matters are 
left to the compliance stage of this proceeding. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
8 ORDER The Respondents, Standard Comme
rcial Cartage, Inc. and its 
alter ego
 Standard Environmental Systems Corp., Smithtown, 
New York, their officers, agents, successors, and assigns, shall 
1. Cease and desist from  
(a)  Failing or refusing to recognize and bargain collectively 
with Local 813, International 
Brotherhood of Teamsters, AFLŒ
CIO as the exclusive representative of the employees in the 
appropriate unit, and failing to apply the collective-bargaining 
agreement to the employees. 
(b)  In any like or related manner interfering with, restrain-
ing, or coercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a)  On request, recognize and bargain with the Union as the 
exclusive representative of the employees in the following unit: 
 All chauffeurs and helpers at all locations of Respondents ex-
cluding guards and supervisors as defined in the Act. 
 (b)  Give full effect to the 1995Œ2000 collective-bargaining 
agreement including making whole the employees for any loss 
of wages and benefits as set forth in the remedy section of this 
decision. 
(c)  Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-

roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (d)  Within 14 days after service by the Region, post at their 
facility in Smithtown, New York, copies of the attached notice 
 8 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 STANDARD COMMERCIAL CARTAGE, INC. 15marked ﬁAppendix.ﬂ9 Copies of the notice, on forms provided 
by the Regional Director for Re
gion 29, after being signed by 
the Respondents™ authorized repr
esentative, shall be posted by 
the Respondents immediately upon receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted. Reasonable 

steps shall be taken by the Respondents to ensure that the no-
tices are not altered, defaced, or covered by any other material. 
In the event that, during the pendency of these proceedings, the 
Respondents have gone out of bus
iness or closed the facility 
involved in these proceedings, 
the Respondents shall duplicate 
and mail, at their own expense, a copy of the notice to all cur-

rent employees and former employees employed by the Re-
spondents at any time since October 23, 1996. 
(e)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondents have taken to comply. 
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
                                                           
 9 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT
 refuse to recognize and bargain with Local 813, 
International Brotherhood of Te
amsters, AFLŒCIO as the ex-clusive representative of our employees in the following appro-
priate unit:    All chauffeurs and helpers at all of our locations excluding 
guards and supervisors as defined in the Act. 
 WE WILL NOT
 fail to apply the collective-bargaining agree-
ment to our unit employees.   
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL 
on request recognize and bargain with Local 813 as 
the exclusive representative of our unit employees. 
WE WILL 
give full effect to the 1995Œ2000 collective-
bargaining agreement. 
WE WILL 
make whole our unit employees for any loss of 
wages and benefits as set forth in
 the decision, with interest.   
 STANDARD COMMERCIAL 
CARTAGE
, INC. AND ITS ALTER EGO STANDARD ENVIRONMENTAL 
SYSTEMS 
CORP.   